ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 02/24/2022 is acknowledged.  Claims 1-2, 4, 8, and 13-16 have been amended.  Claim 10 has been cancelled.  New claims 17-21 have been added.  Claims 1-9 and 11-21 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 11/29/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carol Druzbick on 03/21/2022.

The claims have been amended as follows:
14. (Currently Amended) The compressor of claim 2, wherein a reinforcement rib having a circular shape is provided on the high/low pressure separation platand protrudes 

a valve body having valve holes that extend through the valve body and surround a center thereof; and 
a valve plate provided at the entrance of the discharge pipe to move in a straight line and block the valve holes when the valve plate is in close contact with the valve body.

Reasons for Allowance
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including: “wherein a lower portion of the guide tunnel is open to the upper surface of the high/low pressure separation plate, and wherein an inclined portion that connects an end of the guide tunnel with an entrance of the discharge pipe is provided on the upper surface of the high/low pressure separation plate equivalent to the lower portion of the guide tunnel” is not disclosed or rendered obvious over the art of record.
The claimed combination in independent claim 17 including: “wherein a distance between the guide tunnel of the discharge guide and the discharge pipe forming a dispersion space is 1%~4% of a value of an area of the guide tunnel” is not disclosed or rendered obvious over the art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/21/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, March 21, 2022